Drinker Biddle & Reath LLP One Logan Square Suite 2000 Philadelphia, PA 19103-6996 (215) 988-2700 (Phone) (215) 988-2757 (Facsimile) www.drinkerbiddle.com March 31, 2011 VIA EDGAR TRANSMISSION Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: FEG Absolute Access TEI Fund LLC (811-22527) Ladies and Gentlemen: Filed herewith electronically via EDGAR is an amendment to the registration statement on Form N-2 (the “Registration Statement”) of FEG Absolute Access TEI Fund LLC (the “Registrant”).The Registration Statement is being filed pursuant to the Investment Company Act of 1940, as amended, and the applicable rules thereunder.The purpose of this amendment is to respond to SEC comments and to make other non-material changes. Questions and comments may be directed to the undersigned at (215) 988-2959. Very truly yours, /s/ Joshua B. Deringer Joshua B. Deringer
